United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2722
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Michael Lee Bevins

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: March 2, 2022
                             Filed: March 10, 2022
                                 [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Lee Bevins appeals after the district court 1 revoked his term of
supervised release. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.


      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
       On appeal, Bevins argues the district court erred in finding that a
preponderance of the evidence showed he violated his conditions of supervision.
This court finds no basis for reversal. See 18 U.S.C. § 3583(e)(3) (court may revoke
supervised release if it finds by preponderance of evidence that defendant violated
conditions of supervised release); United States v. Miller, 557 F.3d 910, 913-14 (8th
Cir. 2009) (this court reviews decision to revoke supervised release for abuse of
discretion, and underlying factual findings as to whether a violation occurred for
clear error; district court need find only one violation to revoke supervised release);
United States v. Black Bear, 542 F.3d 249, 252 (8th Cir. 2008) (under clear error
review, this court may reverse only if it has a definite and firm conviction that district
court was mistaken); cf. United States v. Asalati, 615 F.3d 1001, 1005 (8th Cir. 2010)
(witness credibility determinations, reviewed for clear error, are “virtually
unreviewable” on appeal).

      The judgment of the district court is affirmed.
                     ______________________________




                                           -2-